Citation Nr: 1447086	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  07-34 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a left ankle injury.

2.  Entitlement to service connection for plantar fibromatosis of the left foot, to include as secondary to a left ankle disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to June 1970 and from May 1974 to May 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The September 2006 rating decision found new and material evidence had not been submitted to reopen a claim of entitlement to service connection for residuals of a left ankle injury and the April 2008 rating decision denied entitlement to service connection for plantar fibromatosis of the left foot.  

The Veteran testified at Board hearings at the RO in Muskogee, Oklahoma in November 2009 and November 2010.  These transcripts have been associated with the file.

These claims were remanded by the Board in January 2010 and June 2012 for additional development.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals that the records are either duplicative of records contained in the paper claims file or not pertinent to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was informed in May 2012 that the Judge who presided over his November 2009 hearing was unavailable, and he had the option to waive his right to a panel decision, in that instance only, so that the claims could be remanded for further development.  In a May 2012 response the Veteran indicated that he did waive this right and the claims could be considered based on the evidence of record.  The claim was then remanded by the Board for additional development in June 2012.  However, in response to a clarification letter received by the RO in September 2014, the Veteran indicated that he wished to appear at hearing before a Veterans Law Judge via video conference at his local regional office.

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a video conference hearing at the RO in Muskogee before a Veterans Law Judge.  

After the appellant has been afforded an opportunity to appear at a hearing before a Veterans Law Judge, the RO need not take any further adjudicatory action, but should return the claims folder to the Board for further appellate review.   




_________________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

